764 N.W.2d 580 (2009)
In re Baby Boy Marzell GROVE-SHEALY, Shamar Tony Grove-Patrick, and Shawnta' Cooper-Grove, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Jiquetta Trina Grove, a/k/a, Jiquetta Trini Grove, Respondent-Appellant, and
Sebastian Patrick, Respondent.
Docket No. 138759. COA No. 286790.
Supreme Court of Michigan.
May 8, 2009.

Order
On order of the Court, the application for leave to appeal the March 31, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.